
	
		I
		112th CONGRESS
		1st Session
		H. R. 2371
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Bucshon (for
			 himself, Mr. McKinley,
			 Mr. Issa, Mr. Gosar, Mr.
			 Franks of Arizona, Mr.
			 Gibbs, Mrs. Blackburn, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 5, United States Code, to require that
		  scientific studies used in a rule making be published, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency in Rule Making When Using
			 Scientific Testing Act of 2011.
		2.Required
			 publication of scientific studies
			(a)In
			 generalSection 553(b) of
			 title 5, United States Code, is amended—
				(1)in paragraph (2),
			 by striking and;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(4)any scientific research of which the agency
				is aware and which is relevant to the rule
				making.
						.
				(b)DefinitionSection 551 of title 5, United States Code,
			 is amended—
				(1)in paragraph (13),
			 by striking and;
				(2)in paragraph (14), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(15)scientific study means a study
				that—
							(A)applies rigorous, systematic, and objective
				methodology to obtain reliable and valid knowledge relevant to the subject
				matter involved;
							(B)presents findings and makes claims that are
				appropriate to, and supported by, the methods that have been employed;
				and
							(C)includes, appropriate to the research being
				conducted—
								(i)use of systematic, empirical methods that
				draw on observation or experiment;
								(ii)use of data analyses that are adequate to
				support the general findings;
								(iii)reliance on measurements or observational
				methods that provide reliable and generalizable findings;
								(iv)strong claims of causal relationships, only
				with research designs that eliminate plausible competing explanations for
				observed results, such as, but not limited to, random-assignment
				experiments;
								(v)presentation of
				studies and methods in sufficient detail and clarity to allow for replication
				or, at a minimum, to offer the opportunity to build systematically on the
				findings of the research;
								(vi)acceptance by a peer-reviewed journal or
				critique by a panel of independent experts through a comparably rigorous,
				objective, and scientific review; and
								(vii)consistency of findings across multiple
				studies or sites to support the generality of results and
				conclusions.
								.
				
